             Case 3:19-cv-05641-RSM Document 21 Filed 11/23/20 Page 1 of 2




 1   Kelly M. Madigan                                            The Honorable Ricardo S. Martinez
     LAW OFFICE OF ELIZABETH G. SMITH
 2   1730 Minor Ave., Ste. 1130
     Seattle, WA 98101
 3
     Telephone: 206-280-6285
 4   Facsimile: 877-338-4416
     E-mail: madk712@nationwide.com
 5   Attorneys for Defendant Township Retail Services, LLC

 6

 7
                               UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10    DEBORAH VOGT-MATTHEWS,                             NO. 3:19-cv-05641-RSM
11
                             Plaintiff,
12           v.                                          ORDER OF DISMISSAL

13    TOWNSHIP RETAIL SERVICES, LLC
                     Defendants.
14

15

16          The parties having so stipulated and agreed, it is hereby SO ORDERED. The above-

17   referenced case is hereby DISMISSED with prejudice and without an award of costs or fees to
18   any party. The Clerk is directed to send copies of this Order to all counsel of record.
19
            Dated this 23rd day of November, 2020.
20

21

22

23                                                 A
                                                   RICARDO S. MARTINEZ
24                                                 CHIEF UNITED STATES DISTRICT JUDGE
25




       ORDER OF DISMISSAL                                     LAW OFFICE OF ELIZABETH G. SMITH
                                                                    1730 Minor Avenue, Suite 1130
       Cause No.: 3:19-cv-05641-RBL                                   Seattle, Washington 98101
                                                                            (206) 403-4800
                                                     1
            Case 3:19-cv-05641-RSM Document 21 Filed 11/23/20 Page 2 of 2




 1

 2   APPROVED AS TO FORM:

 3

 4
     ___________________________________
 5
     Kelly M. Madigan, WSBA #40024
 6   Law Office of Elizabeth G. Smith
     E-mail: madk712@nationwide.com
 7   Attorneys for Defendant Township Retail
     Services, LLC (dba Township Retail Services, Inc).
 8
 9

10
     _/s/ Jeffrey H. Sadler__________________
11   Jeffrey H. Sadler, WSBA #27136
     Sadler Injury Law Group, LLP
12   E-mail: jeff@sadler-law.com
13   Attorneys for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25




      ORDER OF DISMISSAL                                  LAW OFFICE OF ELIZABETH G. SMITH
                                                               1730 Minor Avenue, Suite 1130
      Cause No.: 3:19-cv-05641-RBL                               Seattle, Washington 98101
                                                                       (206) 403-4800
                                                  2
